STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

KATHERINE REZNIK BENOIT NO. 2022 CW 0896
VERSUS

BENJAMIN PAUL BENOIT OCTOBER 24, 2022
In Re: Katherine Reznik Benoit, applying for supervisory

writs, Family Court in and for the Parish of East
Baton Rouge, No. 215758.

 

BEFORE: McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED. Relator failed to attach the documentation
required by Rule 21 § 2 of the Local Rules of the Family Court
in and for the Parish of East Baton Rouge to her motion to
proceed in forma pauperis.

JMM
GH

McClendon, J., concurs. This does not preclude plaintiff

from filing a new motion to proceed in forma pauperis with the
documentation required.

COURT OF APPEAL, FIRST CIRCUIT

A Sa)

DEPUTY CLERK OF COURT
FOR THE COURT